Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0067803) in view of Chen et. al. (US 2021/0019005).
With regard to claim 1, Kang discloses in Fig. 1: 
A wearable electronic device (100 Fig. 1), comprising: a housing (120) having a cavity adapted to hold a plurality of components (see components Fig. 1); and a stack of display components within the cavity (120: Fig. 1/110-170), the stack including: a first metal layer extending at least partially across a width of the housing (130 Fig. 2) and coupled to a first integrated circuit chip; a second metal layer extending at least partially around a perimeter of the housing and coupled to a second integrated circuit chip, wherein the second metal layer is defined by an outer edge and an inner edge (101 (closed circle: perimeter;  Fig.2; para 63). Kang fails to teach that the first metal layer is coupled to a first integrated circuit chip, the second metal layer is connected to a second integrated circuit chip and insulation layer between the first and the second metal layer. 
Chen discloses in Figure 1:
An electronic device (100) that comprises an insulating layer (114) between a first metal layer (110) that includes a touch integrated circuit and a second metal layer (210) that includes an antenna layer (see para 28), an insulation layer between the first metal layer and the second metal layer (see para 9). It would have been obvious to one having ordinary skill in the art to combine the teachings of Chen with the antenna system of Kang to integrate the first metal layer and the second metal layer to perform different functions and to insulate the metal layers to prevent unwanted flow of heat and electricity which can affect the performance of the antenna system. 

With regard to claim 2 Chen discloses: 
The wearable electronic device of claim 1, wherein the first metal layer is configured as a touch sensor (see para 28).

With regard to claim 3 Chen discloses:
The wearable electronic device of claim 1, wherein the second metal layer is configured as an antenna (see para 28).

With regard to claim 4 Chen discloses 
The wearable electronic device of claim 3, wherein the antenna is a near field communication antenna (NFC) (see para 28).

With regard to claim 5 Kang discloses:
The wearable electronic device of claim 1, wherein the first metal layer is not directly electrically connected to the second metal layer (see Fig. 1).

With regard to claim 6, Chen discloses:
The wearable electronic device of claim 1, wherein the first integrated circuit chip is a touch integrated chip and the second integrated circuit chip is a near field communication chip (see para 28).

With regard to claim 7 Chen discloses:
The wearable electronic device of claim 5, wherein the first metal layer is a touch sensor and the second metal layer is a near field communication antenna, and wherein the touch sensor is coupled to a first plurality of electrodes and the near field communication antenna is coupled to a second plurality of electrodes (see para 9 and 28).

With regard to claim 8: Kang and Chen do not explicitly disclose
The wearable electronic device of claim 7, wherein the first plurality of electrodes is routed through the first metal layer to the first integrated circuit chip and the second plurality of electrodes is routed around the perimeter of the housing to the second integrated circuit chip. However, it would have been obvious to any artisan having working knowledge in the art to use the teaching of Chen of the first plurality of electrodes associated with the first integrated circuit and a second plurality of electrodes associated with a second integrated circuit and respectively and appropriately route them to the first perimeter metal layer and the second inner metal layer of Kang for the benefit to efficiently distribute power into the antenna system. 

With regard to claim 9 Kang discloses 
The wearable electronic device of claim 1, wherein the display is an organic light-emitting diode ("OLED") display (see para 170).

With regard to claim 10: Kang and Chen fail to teach: 
The wearable electronic device of claim 1 wherein the insulation layer is an inter-layer dielectric. It is clear that the insulation layer can be fabricated to meet the requirements of an interlayer dielectric to be efficient.

With regard to claim 11, Kang discloses:
11. The wearable electronic device of claim 1, wherein the wearable device is a smartwatch (see para 5).

With regard to claim 13; Kang discloses:
The wearable device of claim 1, wherein the second metal layer forms a coil around the perimeter of the housing (see para 194).

4.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0067803) in view of Chen et. al. (US 2021/0019005).
With regard to claim 14: Kang discloses:
A stack of display components for an electronic device (100 Fig. 1), comprising: a first metal layer defined by a perimeter (closed circle), the first metal layer being configured as a touch sensor ( Fig. 2 para 63) and coupled to a first integrated circuit chip; and a second metal layer (130) configured as a near field communication antenna and coupled to a second integrated circuit chip, wherein the second metal layer (130) is defined by an outer edge and an inner edge, the outer edge being aligned with the perimeter of the first metal layer (see Fig. 2). Kang fails to teach that the first metal layer is coupled to a first integrated circuit chip, the second metal layer is connected to a second integrated circuit chip, a near field communication antenna and insulation layer between the first and the second metal layer.
Chen discloses in Figure 1:
An electronic device (100) that comprises an insulating layer (114) between a first metal layer (210) that includes a touch integrated circuit and a second metal layer (110) that includes an antenna layer (see para 28) which is a near filed communication antenna (see para (28), an insulation layer between the first metal layer and the second metal layer (see para 9). It would have been obvious to one having ordinary skill in the art to combine the teaching of Chen with the antenna system of Kang integrate the first metal layer and the second metal layer to perform different functions and to insulate the metal layers to prevent unwanted flow of flow of heat and electricity which can affect the performance of the antenna system.

With regard to claim 15: Chen discloses 
The stack of display components of claim 14, wherein the first integrated circuit chip is a touch integrated chip and the second integrated circuit chip is a near field communication chip (see para 28).

With regard to claim 16: Chen discloses:
The stack of display components of claim 15, wherein the touch sensor is coupled to a first plurality of electrodes and the near field communication antenna is coupled to a second plurality of electrodes (see para 9 and 28).

 With regard to claim 17: Kang and Chen do not explicitly disclose:
The stack of display components of claim 16, wherein the first plurality of electrodes is routed through the first metal layer to the first integrated circuit chip and the second plurality of electrodes is routed around the perimeter of the housing to the second integrated circuit chip. However, it would have been obvious to any artisan having working knowledge in the art to use the teaching of Chen of the first plurality of electrodes associated with the first integrated circuit and a second plurality of electrodes associated with a second integrated circuit and respectively and appropriately route them to the first perimeter metal layer and the second inner metal layer of Kang for the benefit to efficiently distribute power into the antenna system.

Allowable Subject Matter
5.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845